NO. 12-03-00162-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 
§



IN RE: QUYEN NGUYEN,§
	ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
PER CURIAM

 On June 18, 2003, this court delivered an opinion conditionally granting the petition for writ
of mandamus filed by Quyen Nguyen as Relator.  That opinion ordered Respondent to vacate the
amended scheduling order signed on April 15, 2003.  On June 30, 2003, Respondent signed an order
complying with this court's order and opinion of June 18, 2003.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.

Opinion delivered July 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





PUBLISH